Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This Final Office Action is in response to the application filed on 01/18/2019, the amendments and remarks filed on 09/23/2021.
2.	Claims 1-5, and 7 are amended. 
3.	Claims 24-37 are new
4.	Claims 1-7, and 24- 37 are pending

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1- 7, and 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
8.	Claim 1 recite “risk criteria text analysis engine”, “risk criteria image analysis engine”, “text risk criteria presence quantification engine of the computing device”, “image risk criteria 
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims claim 2, 4-7, 26-28, 30, 33-35, and 27   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	In claim 2, 4-7, 26-28, 30, 33-35, and 27 recite ““at least a portion of the imagery” is a relative term, which renders the claims indefinite. The term is not defined by the claim. The specification recites “at least a portion of imagery” (Specification: Paragraph [0042, [0044]), but it does not provide a standard for ascertaining the measure of at least a portion of imagery, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner notes: The term “at least a portion of the imagery” is descriptive language. It is unclear the measure of “at least a portion of the imagery” and does not provide a clear cut 
12.	Appropriate action is required.

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-7, and 24- 37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-7, and 24- 37 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
15.	Therefore, claims 1-7, and 24- 37 were analyzed for U.S.C. 101 as follows:
16.	Claims 1-7 and 24-30 are directed to a system, and claims 31-37 are directed to a non-transitory computer-readable medium. Claims 1-7, and 24- 37 fall within one of the four statutory categories of invention. (Step 1: Yes)
17.	In claim 1, corresponding claim 24 and 31, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below for display purposes):
A system for computing a risk associated with a product or service offering, the system comprising: 
identity resolution engine of a computing device configured to verify that free form text and imagery from a plurality of sources of data relate to an entity;
a risk criteria text analysis engine of a computing device configured to process the free form text from the plurality of sources of data, wherein the risk criteria text analysis engine is configured to automatically produce from the free form text at least one measure in criteria indicative of a presence of risk;
a risk criteria image analysis engine of the computing device that automatically processes imagery from the plurality of sources of data, wherein the risk criteria image analysis engine is configured to produce from the imagery at least one measure in the criteria indicative of the presence of risk; 
a text risk criteria presence quantification engine of the computing device that processes the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model associated with the computing device, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or service offering; 
an image risk criteria presence quantification engine of the computing device that processes the imagery readable with the computing device with an image quantification model associated with the computing device, wherein the image risk criteria presence quantification engine automatically determines at least one measure in the criteria indicative of the presence of risk, and wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering; and
a risk computation engine of the computing device that automatically quantifies occurrences of the risk by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk based on the free form text and the imagery from the plurality of sources of data.
18.	In claim 1, corresponding claims 25 and 31, are steps that describe receiving, determining, associating (i.e. comparing), and quantifies (i.e. calculating) data to determine an overall risk factor based on applying mathematical concepts (i.e. image quantitation model and text quantification model). The above steps are collecting and analyzing information and data and relational data for detecting suspicious activity based on the collected data. The above steps are a system for computing a risk associated with a product or service offering based on the processing imagery of plurality of sources of data which are concepts that are in the enumerating grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
19.	Independent claim 1, corresponding claims 25 and 31, recite the additional components of “system”, “risk criteria text analysis engine of the computing device”, “risk criteria image analysis engine of the computing device”, “text risk criteria presence quantification engine of the computing device”, “image risk criteria presence quantification engine of the computing device”, and “risk computation engine of the computing device”, “memory”, “processors”, “non-transitory computer-readable medium”,  . The additional components are recited at a high level of generality and are invoked as tools to perform the processing step for the imagery and free form text of the plurality of sources of data and produce criteria measure. Simply implementing the abstract idea on a generic computing device is not a practical application of the abstract idea. The additional elements of “text quantification model”, “image quantification model”, and “by producing a risk factor”. The additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The recitation of “text quantification model”, “image quantification model”, and “by producing a risk factor” do not take the claim limitation out of the abstract idea (i.e. a general means of using mathematical concepts and relationship to determine the risk score based on the presence of risk). The additional elements do no more than applying a judicial exception to a particular technological environment. The claim limitations do no more than applying a judicial exception to a particular technological environment. Therefore claims 1 is directed to an abstract idea
20.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
The methods, program codes, and instructions described herein and elsewhere may be implemented on or through mobile devices. The mobile devices may include navigation devices, cell phones, mobile phones, mobile personal digital assistants, laptops, palmtops, netbooks, pagers, electronic books readers, music players and the like. These devices may include, apart from other components, a storage medium such as a flash memory, buffer, RAM, ROM and one or more computing devices. The computing devices associated with mobile devices may be enabled to execute program codes, methods, and instructions stored thereon. (Specification: Paragraph [0171])
The system comprises one or more processors communicating with an online network, a database in communication with the processor(s), and one or more memory devices storing instructions that, when executed by the processor, cause the system to receive a request pertaining to a target subject and specific use case, search the online computer network for information about the subject, store the information as profile data for the subject, select a plurality of features according to the specific use case, evaluate the profile data in comparison with known outcome information from the database, and determine a recommended action for the target subject and specific use case per the evaluation. (Specification: Paragraph [0025]) 
The method further includes calculating with the computing device a likelihood of at least one corroborated occurrence of risk criteria in the real- world from quantified outputs delivered from the risk criteria occurrence engine, the risk criteria reference engine, the collaborative risk occurrence probability engine and the image-based risk criteria engine.(Specification: Paragraph [0041]
21.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
22.	Finally, taken together, the additional elements and no additional components of claim 1 has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 25 and 31, are directed to an abstract idea without significantly more.
23.	Dependent claims 2-7, 25-30, and 23-37 further recite limitations of wherein at least a portion of the imagery from the plurality of sources of data is related to a physical entity, wherein the physical entity comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical entity, wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment, wherein at least a portion of the imagery from the plurality of sources of data is related to a property item, wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery, and wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical entity. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment (i.e., steps directed to the general means using generic computer functions of gathering information based on a plurality of data sources) upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
24.	There are additional components of “non-transitory computer-readable medium”, “processor”, and additional elements of “risk criteria text analysis engine”, the claim limitations are no more than mere instructions to apply the exception using a particular technological environment. Therefore, the claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2-7, 25-30, and 23-37 further are directed to an ineligible judicial exception without any significant more.
25.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-7, and 24- 37 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103

26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
27.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


28. 	Claims 1-7, and 24- 37 are rejected under 35 U.S.C. 103 as being unpatentable by Roberts et al. (US Patent Application Publication No. 2014/0330594; hereafter known as Roberts) and in further view of Lim et. al (US Patent Application Publication No.: 2015/0363717; hereafter known as Lim) 
29.	In claim 1: Roberts discloses,
	 A system for computing a risk associated with a product or service offering, the system comprising: (i.e., the invention relates to a computerized system and method which uses third-party platform data to determine an industrial classification, which is used to determine an insurance evaluation of an entity for pricing and other applications and where industrial classification of an entity is an important factor in determining insurance risk) (Roberts: Paragraph [0002], [0003])
a risk criteria text analysis engine of a computing device configured to process free form text from a plurality of sources of data (i.e., the obtained data may include data described in any embodiment, including data from a home page of the website and one or more additional levels, and may include only text, or text and additional data employing suitable text extraction tools and techniques) (Roberts: Paragraph[0117]), wherein the risk criteria text analysis engine is configured to automatically produce from the free form text at least one measure in criteria indicative of a presence of risk; (i.e., using optical character recognition algorithms by way of example, and incorporate such converted text data including a suitable algorithm may be indicative of the new risk associated with the business entity) (Paragraph [0157],[0159])
a risk criteria image analysis engine of the computing device that automatically processes imagery from the plurality of sources of data (i.e., The system may be configured to convert text data stored in image files, extracted from static image data, video, or both, to text using optical character recognition algorithms by way of example, and incorporate such converted text data ) (Roberts: Paragraph [0157]) , wherein the risk criteria image analysis engine is configured to produce from the imagery at least one measure in the criteria indicative of the presence of risk;  (i.e.. Graphical data may be broken into tokens such as symbols and patterns recognized as particular types of images, such as images corresponding to types of products, equipment, devices and the like. Suitable image-recognition algorithms may be implemented in software for identification of items in images; the identified terms recognized by image recognition algorithms may be tokenized in the same manner as text data, by way of example the computerized predictive model are then output to a business logic processor. From the output of the computerized predictive model, the business logic processor determines an insurance risk of the entity) (Roberts: Paragraph [0089], [0159])
a text risk criteria presence quantification engine of the computing device that processes the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model associated with the computing device (i.e., Graphical data may be broken into tokens such as symbols and patterns recognized as particular types of images, such as images corresponding to types of products, equipment, devices and the like. Suitable image-recognition algorithms may be implemented in software for identification of items in images; the identified terms recognized by image recognition algorithms may be tokenized in the same manner as text data, by way of example, user selection permit the user to provide an instruction for the system designation of a listing of insurance risk alert words to be applied to the website using different characteristics and factors and certain risks associated with an entity (i.e. product and services) applying business rules (Roberts: Paragraph [0159], [0179], [0243]) , wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or service offering; (i.e., the predictive model then processes the text information from the content processor to determine that industrial classifications for The Hartford include auto insurance services and property insurance services, possibly among other identified industrial classifications and the analysis may begin with the initial classification generated consistent with the textual data a set of rules may be defined for entities that are the entities (i.e. restaurants) (Roberts: Paragraph [0110], [0235])
an image risk criteria presence quantification engine of the computing device that processes the imagery readable with the computing device with an image quantification model associated with the computing device, (i.e., i.e., recognized as particular types of images, such as images corresponding to types of products, equipment, devices and the like. Suitable image-recognition algorithms may be implemented in software for identification of items in images; the identified terms recognized by image recognition algorithms and including applying business rules) (Roberts Paragraph [0159], [0235]) wherein the image risk criteria presence quantification engine automatically determines at least one measure in the criteria indicative of the presence of risk, and wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering; and (i.e., terms that are selected as representing the need for coverage other than the coverage inquired about by the entity and the presence of a term or phrase in the additional coverage category may cause the generation of an indicator of the additional coverage terms or phrases A final or detailed classification for the entity may be determined at block 2960, and a risk score may be determined for the entity using optical character recognition algorithms by way of example, and incorporate such converted text data.)(Roberts: Paragraph [0206, [0234], [0235])
a risk computation engine of the computing device that automatically quantifies occurrences of the image risk criteria (i.e., frequency determination may include a count of the number of occurrences) by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk based on the free form text and the imagery from the plurality of sources of data. (i.e., the veracity indicator may be an active factor that is used in a multivariate formula for determining the classification and/or the risk factor for the entity. In an embodiment, the veracity indicator may be an active factor that is used in determining the likelihood a determined classification applies to the entity seeking insurance based on image recognition data) (Robert: Paragraph [0161],[0164], [0220], [0235])
Robert does not disclose,
identity resolution engine of a computing device configured to verify that free form text and imagery from a plurality of sources of data relate to an entity;   
However Lim discloses,
identity resolution engine of a computing device configured to verify that free form text and imagery from a plurality of sources of data relate to an entity;  (i.e., UAV device may be used in a commercial context, for verification or detection may include instructions for operators to obtain clear images of store signage, which may involve operating UAV device to provide certain orientation to a building housing a business so as to provide legible images of store signage and may include image analysis or text or sound analysis to determine the content of the picture, video, sound or other information based on data obtained from social media and other sources (Lim:  Paragraph [0051], [0056], [0058], [0059], [0081]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robert and Lim so that so that the system can include approach to verify that free form text and imagery from a plurality of sources of data relate to an entity. The invention is helpful in assessing and detecting certain situations involving such additional or new uses for commercial enterprise (Lim: Paragraph [0021]). The system may be able to collect certain information such as documented images that help make the fraud determination and thus will help the insurance company manage the claim to the benefit of the public and other insureds. (Lim: Paragraph [0021])
30.	In claim 2: The combination of Roberts and Lim disclose the system of supra, including wherein the risk criteria text analysis engine applies one or more controls to the free form text to normalize the free form text based on age, demographics, geographic region, or a combination thereof associated with the entity. (i.e., The content processor accesses the Internet, claims database 118, or other data source and extracts data and insurance evaluation may relate to any type of insurance coverage or insurance policy real and personal property and the content processor may be linked to resources that have the capability to parse the information may extract and manipulate data from text (e.g., in reviews of an entity), images, or other formats delivered including applying business rules) (Roberts: Paragraph [0060], [0075] [0206], [0235])
31.	In claim 3: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data shows a physical entity, and the physical entity comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical entity..(i.e., image data and video data may be generated, based on image recognition algorithms to identify symbols, devices, equipment, clothing, characteristics of individuals, and other data image recognition technology may identify images of tractor-trailers similarly, images of vans and small trucks on an electronic resource of an entity stated to be a long-distance hauling service including applying business rules including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0164], [0194], [0235], [0243], [0244]) 
32.	In claim 4: The combination of Roberts and Lim disclose the system of supra, wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment associated with the entity. (i.e., classify The Hartford Financial Services Group The web page includes images, text, text input boxes, buttons, and links to other web pages. The content processor scrapes text from text segments content processor to determine Hartford include auto insurance services and property insurance services including applying business rules including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0114],[0190],[0219], [0235], [0243], [0244])
33	In claim 5: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a property item associated with the entity. (i.e., insurance evaluation may relate to any type of insurance coverage or insurance policy real and personal property and the content processor may be linked to resources that have the capability to parse the information. The content processor may extract and manipulate data from text (e.g., in reviews of an entity), images, or other formats delivered including applying business rules including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0060], [0206], [0235], [0243], [0244])
34.	In claim 6: The combination of Roberts and Lim disclose the system of supra, including wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery.(i.e., image data and video data may be generated, based on image recognition algorithms to identify symbols, devices, equipment, clothing, characteristics of individuals, and other data image recognition technology may identify images of tractor-trailers  Similarly, images of vans and small trucks on an electronic resource of an entity stated to be a long-distance hauling service including applying business rules) (Roberts: Paragraph [0164], [0194] , [0235])
35.	In claim 7: The combination of Roberts and Lim disclose the system of supra, including wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical entity associated with the entity.(i.e., insurance evaluation may relate to any type of insurance coverage or insurance policy real and personal property including having different characteristics, such as geographic location, entity size and other factors i.e. categories (small and large commercial) including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0060], [0141[, [0143], [0179], [0235], [0243], [0244]) 

26.	In claim 24: Roberts discloses,
A system for computing a risk associated with a product or service offering, the system comprising: (Roberts: Paragraph [0002], [0003])
a memory storing machine-readable instructions; and (Roberts: Paragraph [0077], [0080])
one or more processors configured to execute the machine-readable instructions to: (Robert: Paragraph [0079])
process the free form text from the plurality of sources of data to automatically produce from the free form text at least one measure in criteria indicative of a presence of risk; (Paragraph [0117], [0157], [0159])
process imagery from the plurality of sources of data to produce from the imagery at least one measure in the criteria indicative of the presence of risk; (Roberts: Paragraph [0089], [0159])
process the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or service offering; (Roberts: Paragraph [0110], [0235])
process the imagery with an image quantification model to determine at least one measure in the criteria indicative of the presence of risk (Roberts Paragraph [0159], [0235]), wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering; and (Roberts: Paragraph [0206, [0234], [0235])
quantify occurrences of the risk by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk based on the free form text and the imagery from the plurality of sources of data. (Robert: Paragraph [0161], [0164], [0220], [0235])
	Roberts does not disclose,
verify that free form text and imagery from a plurality of sources of data relate to an entity; 
	However Lim discloses,
verify that free form text and imagery from a plurality of sources of data relate to an entity; (Lim:  Paragraph [0051], [0056], [0058], [0059], [0081])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robert and Lim so that so that the system can include approach to verify that free form text and imagery from a plurality of sources of data relate to an entity. The invention is helpful in assessing and detecting certain situations involving such additional or new uses for commercial enterprise (Lim: Paragraph [0021]). The system may be able to collect certain information such as documented images that help make the fraud determination and thus will help the insurance company manage the claim to the benefit of the public and other insureds. (Lim: Paragraph [0021])

27.	In claim 25: The combination of Roberts and Lim disclose the system of supra, including wherein the one or more processors are further configured to execute the machine-readable instructions to apply one or more controls to the free form text to normalize the free form text based on age, demographics, geographic region, or a combination thereof associated with the entity. (Roberts: Paragraph [0060], [0075] [0206], [0235])
28.	In claim 26: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data shows a physical entity, and the physical entity comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical entity. (Roberts: Paragraph [0164], [0194], [0235], [0243], [0244])

29.	In claim 27: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment associated with the entity. (Roberts: Paragraph [0114],[0190],[0219], [0235],[0243],[0244])
30.	In claim 28: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a property item associated with the entity. (Roberts: Paragraph [0060], [0206], [0235], [0243], [0244])

31.	In claim 29: The combination of Roberts and Lim disclose the system of supra, including wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery. (Roberts: Paragraph [0164], [0194], [0235])

32.	In claim 30: The combination of Roberts and Lim disclose the system of supra, including wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical entity associated with the entity. (Roberts: Paragraph [0060], [0141[, [0143], [0179], [0235], [0243], [0244])

33.	In claim 31: Roberts discloses,
A non-transitory computer-readable medium containing computer-readable instructions that, when executed by at least one processor, cause the at least one processor to perform the steps of: (i.e., non-transitory medium that provides or participates in providing instructions to the processor) (Robert: Paragraph [0079])
processing the free form text from the plurality of sources of data to automatically produce from the free form text at least one measure in criteria indicative of a presence of risk associated with a product or a service offering associated with the entity; (Paragraph [0117], [0157], [0159])
processing imagery from the plurality of sources of data to produce from the imagery at least one measure in the criteria indicative of the presence of risk; (Roberts: Paragraph [0089], [0159])
processing the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or the service offering; (Roberts: Paragraph [0110], [0235])
processing the imagery with an image quantification model to determine at least one measure in the criteria indicative of the presence of risk (Roberts Paragraph [0159], [0235]), wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or the service offering; and (Roberts: Paragraph [0206, [0234], [0235])
quantifying occurrences of the risk by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk based on the free form text and the imagery from the plurality of sources of data. (Robert: Paragraph [0161], [0164], [0220], [0235])
	Roberts does not disclose,
	verifying that free form text and imagery from a plurality of sources of data relate to a entity; 
However Lim discloses,
verifying that free form text and imagery from a plurality of sources of data relate to a entity; (Lim:  Paragraph [0051], [0056], [0058], [0059], [0081])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robert and Lim so that so that the system can include approach to verify that free form text and imagery from a plurality of sources of data relate to an entity. The invention is helpful in assessing and detecting certain situations involving such additional or new uses for commercial enterprise (Lim: Paragraph [0021]). The system may be able to collect certain information such as documented images that help make the fraud determination and thus will help the insurance company manage the claim to the benefit of the public and other insureds. (Lim: Paragraph [0021])
34. 	In claim 32: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein the non-transitory computer-readable medium containing the computer-readable instructions that, when executed by the at least one processor, further cause the at least one processor to perform the step of applying one or more controls to the free form text to normalize the free form text based on age, demographics, geographic region, or a combination thereof associated with the entity. (Roberts: Paragraph [0060], [0075] [0206], [0235])

35.	In claim 33: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein at least a portion of the imagery from the plurality of sources of data shows a physical entity, and the physical entity comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical entity. (Roberts: Paragraph [0164], [0194], [0235], [0243], [0244])
36.	In claim 34: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment associated with the entity. (Roberts: Paragraph [0114],[0190],[0219], [0235],[0243],[0244])
37.	In claim 35: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a property item associated with the entity. (Roberts: Paragraph [0060], [0206], [0235], [0243], [0244])

38.	In claim 36: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, inclduing wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery. (Roberts: Paragraph [0164], [0194], [0235])

39.	In claim 37: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical entity associated with the entity. (Roberts: Paragraph [0060], [0141[, [0143], [0179], [0235], [0243], [0244])

Response to Arguments
40.	Applicant's arguments with respect to the Claim Objection, Applicant's remarks and amendments have been fully considered and are persuasive, claim objections are withdrawn. 
41.	Applicant's arguments with respect to the rejection of claims under U.S.C
§112 rejections, Applicant's remarks have been fully considered and are not persuasive.
	The Applicants arguments argues that One of ordinary skill in the art would have understood at the time this application was filed that the term "engine" in the context of the subject matter of the present application has the definition, "computer software that performs a fundamental function especially of a larger program." Merriam-Webster Online Dictionary. The Applicants argument further recite the specification describe the structure that effectuates the computer software that performs the fundamental functions of the specific engines listed in the claims. Thus, Applicant submits that, contrary to the allegation in the Office Action, the disclosure does clearly link the corresponding structure that performs the claimed functions.
	The Examiner respectfully disagree. The limitations of “risk criteria text analysis engine”, “risk criteria image analysis engine”, “text risk criteria presence quantification engine of the computing device”, “image risk criteria presence quantification engine”, and “risk computation engine” fail to recite sufficiently definite structure. The person of skilled in the art does not have a definite meaning for the structures. For example, The Applicant Specification cite that “the risk criteria text analysis engine is configured to automatically produce from the free form text at least one measure in criteria indicative of a presence of risk” (Specification [0043]). The specification is silent what structure is the risk criteria image analysis engine. The Specification is also silent on “text risk criteria presence quantification engine of the computing device”, “image risk criteria presence quantification engine”, and “risk computation engine” (Specification: Paragraph [0043], [0158]). Therefore the claims lack written description. 
	The Applicants argument argues that "at least a portion of the imagery" is not a relative term. Moreover, the Office Action did not explain why "at least a portion of the imagery" is a relative term.
	The Applicant respectfully disagree. A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite. The term or limitation does not provide or
distinctly defined the metes and bounds for "portion”. (i.e., because there is more than
one reasonable interpretation of what species are included in the claim See MPEP 2173.03)
42.	Applicant's arguments with respect to the rejection of claims under U.S.C §101, Applicant's remarks and amendments have been fully considered and are not persuasive.
	The Applicants argument argues that the Office Action oversimplifies the claim, by reducing the subject matter of independent claim 1 into steps relating to certain methods of organizing human activity. The system of independent claim 1 provides a way to analyze data sources of both free form text and imagery to generate a risk factor related to an entity for better minimizing the risk associated with a product or service offering for the entity. Further, verifying the free form text and imagery further assists in limiting the free form text and imagery to only those related to the entity, such that the risk factor accurately applies to the correct entity. Applicant submits that such activity could not be practically performed in the human mind because the human mind is not equipped to perform the claim limitations. Office Action also alleged that the steps are collecting and analyzing financial transaction and data and relational data for detecting suspicious activity based on financial transactions. There is nothing in the claims that specifically limits the claims to "financial transactions." Nor is there anything in the claim that specifically limits or directs the claim to cover suspicious activity. Indeed, financial transactions are not typically, if at all, captured in imagery.
	The Examiner respectfully disagree.  The limitations of “a text risk criteria presence quantification engine of the computing device that processes the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model associated with the computing device, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or service offering” “ an image risk criteria presence quantification engine of the computing device that processes the imagery readable with the computing device with an image quantification model associated with the computing device, wherein the image risk criteria presence quantification engine automatically determines at least one measure in the criteria indicative of the presence of risk, and wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering”. The limitations, broadest reasonable interpretation, determines at least one measure in the criteria in the presence of risk, and wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering. The specification cites ”optimizing data source selection include a method comprising receiving with a computing device a text-based description of at least one of a physical entity, an environment, a product or a service; and processing the text-based description to produce a plurality of keywords with a real-world keyword generation engine using natural language processing associated with the computing device. The method further includes applying machine learning with the computing device to the plurality of keywords and to feedback from analysis of a portion of the plurality of data sources; and as a result of the machine learning” (Specification [0039]). The Specification also cites a similar action for the images. (Specification [0146]). Therefore, the limitations are determining risk applying mathematical concepts (i.e. machine learning). The amended claim, as drafted, steps are collecting and analyzing information and data and relational data for detecting suspicious activity (i.e. risk analysis) based on the collected data, in these case, information for risk analysis for insurance. As stated above the amended claim 1, is computing a risk associated with a product or service offering based on the processing imagery of plurality of sources of data.  This supported in the Applicants specification where it recite “present disclosure relates to risk analysis, and, more particularly, to methods and systems for collecting and processing information from alternative data sources to support various operations of an insurance business” (Specification: Paragraph [0003]) and According to embodiments where the risk analysis is related to a financial instrument, such as an insurance policy or a loan, the payment required by the applicant can be varied according to the predictive score for the applicant.” (Specification [0122]). Therefore the amended claim 1, corresponding claim 24 and 31, falls in the enumerating grouping of Abstract Idea of certain methods of Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
43.	Applicant's arguments with respect to the rejection of claims under U.S.C §102 rejections, Applicant's remarks have been fully considered and are moot based on the current rejection.
The claims have been updated with the amendments. All limitations are disclosed in the above U.S.C. 103 rejection of Roberts et. al. in view of Lin et. al.
	
Conclusion
44.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693